Citation Nr: 0725206	
Decision Date: 08/14/07    Archive Date: 08/20/07

DOCKET NO.  05-33 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right knee disorder.

2.  Entitlement to a disability rating greater than 10 
percent for service-connected post-operative left knee 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1968 to January 
1972 and from August 1981 to February 1984.  The veteran also 
had periods of active duty for training.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied the above claims.

In July 2006, the veteran testified at a video conference 
hearing over which the undersigned Veterans Law Judge 
presided. A transcript of the hearing has been associated 
with the veteran's claims file.

The issue of a disability rating greater than 10 percent for 
the service-connected post-operative left knee injury is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

 1. Entitlement to service connection for a right knee 
disorder was denied by the RO in a decision dated in April 
1987, and the veteran did not appeal.

2. In decisions dated in June 1987 and September 1987, the RO 
determined that the veteran had not provided sufficient new 
and material evidence with which to reopen the claim of 
entitlement to service connection for a right knee disorder, 
and the veteran did not appeal.

3. Evidence submitted since the September 1987 RO decision 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim for service connection for a right 
knee disorder.

4. The competent medical evidence of record links the 
veteran's current right knee disorder to his period of active 
service.


CONCLUSIONS OF LAW

1. The unappealed September 1987 RO decision which denied 
reopening the claim of service connection for a right knee 
disorder is final. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.104(a), 20.1103 (2006).

2. Subsequent to the September 1987 RO decision which denied 
reopening the claim of service connection for a right knee 
disorder, new and material evidence sufficient to reopen the 
claim was received. 38 U.S.C.A. § 5108 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.156(a) (2006).

3. A right knee disorder was incurred during the veteran's 
period of active service. 38 U.S.C.A. §§ 1131, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100 et. seq. (West 2002). Given the favorable 
outcome herein below, no conceivable prejudice to the veteran 
could result from this adjudication. See Bernard v. Brown, 4 
Vet. App. 384, 393 (1993). Thus, the additional delay in the 
adjudication of this issue which would result from a remand 
solely to allow the RO to apply the VCAA would not be 
justified. VA has a duty to assist the veteran in the 
development of facts pertinent to his claim.

Service connection may be granted for a disability resulting 
from an injury sustained or disease incurred in the line of 
duty or for aggravation of a pre-existing injury or disease 
in the line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.303, 3.304, 3.307 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of a 
(1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury. Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection for certain chronic disorders, such as 
arthritis, may be established based on a legal 
"presumption" by showing that either disability manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service. 38 U.S.C.A. § 1112 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service. 
See 38 C.F.R. § 3.303(d) (2006); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).

Essentially, the veteran is seeking service connection for a 
right knee disorder. Although the claim was most recently 
denied in September 1987, the veteran presently reasserts his 
contention. A new regulatory definition of new and material 
evidence became effective on August 29, 2001. See 66 Fed. 
Reg. 45620 (2001). Those provisions are only applicable to 
claims filed on or after August 29, 2001. As the veteran's 
claim to reopen was received in September 2004, the new 
regulatory criteria are applicable.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented. 38 U.S.C.A. § 5108. 
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers. "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2006).

Evidence received subsequent to a final decision is presumed 
credible for the purposes of reopening the veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion. Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992). See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

In a decision dated in April 1987, the RO denied the 
veteran's claim of entitlement to service connection for a 
right knee disorder. At the time of this decision, the 
medical evidence of record included the veteran's service 
medical records which did not show any evidence of a right 
knee injury in service. 

The medical evidence of record also included a private 
medical record from Kaiser Permanente dated in March 1987 
which showed that the veteran had been under the physician's 
care since January 1981. He was said to have sustained an 
injury to both knees after falling off the back of a track 
vehicle at Fort Carson, Colorado. He was also said to have 
continued symptoms in both knees, with permanent and 
stationary disability status.

A VA examination report dated in March 1987 showed that the 
veteran reported continued swelling of both knees. The 
diagnosis was status post bilateral knee injury.

In its April 1987 decision, the RO determined that there was 
no relationship between any asserted current right knee 
disorder and service as the veteran's  service medical 
records did not demonstrate any knee injury and his post-
service medical records did not show any residuals related to 
service. The veteran was notified of this decision and of his 
appellate rights by letter dated on May 4, 1987. He did not 
appeal this decision, thus the denial became final. 
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

In a rating decision dated in June 1987, the RO confirmed the 
prior decision, clarifying that there was no evidence of a 
chronic disability of the right knee. The veteran was 
notified of this decision and of his appellate rights by 
letter dated on July 6, 1987. He did not appeal this 
decision, which became final. 38 U.S.C.A. §§ 7105 (West 2002 
& Supp. 2005); 38 C.F.R. § 20.1103 (2006).

Subsequently, service personnel records dated in September 
1978, received by the RO in July 1987, showed that the 
veteran had a period of active duty for training from July 1, 
1978 to July 15, 1978, during which he sustained an injury to 
both knees while making an emergency evacuation of a command 
truck during a training exercise. A Report Of Investigation 
(DD Form 261) dated in September 1978 shows that it was 
determined that the veteran's bilateral knee injury was 
sustained in the line of duty.

In a rating decision dated later in September 1987, the RO 
confirmed the prior decision, indicating that there was no 
evidence of a chronic disability of the right knee. The 
veteran did not appeal this decision which became final. 
38 U.S.C.A. §§ 7105 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 20.1103 (2006).

Subsequent to the September 1987 RO decision, a VA 
examination report dated in November 2004 shows that the 
veteran reported soreness in his knees when he would walk. 
The remainder of the examination, however, focused on the 
veteran's service-connected left knee disability.

Lay statements from employers of the veteran dated in 
November 2004 and January 2005 show that he was said to have 
exhibited a decreased ability to work as a result of his 
bilateral knee disability.

A VA radiology report dated in March 2005 shows that X-rays 
of the right knee revealed narrowing of the medial knee joint 
compartment, slight narrowing of the patellofemoral joint, 
small osteophytes off the superior aspect of the patella, and 
some fullness in the suprapatellar bursa area indicative of 
some degree of effusion.

A VA orthopedic consultation report dated in February 2006 
shows that the veteran was said to have osteoarthritis in his 
right knee. He was bone on bone on a weight bearing film in 
the medial compartment of the knee, making him at the end 
stage for osteoarthritis or severe osteoarthritis.

During his July 2006 video conference hearing, the veteran 
asserted that he had injured his right knee during service, 
and that he continued to have residual symptomatology ever 
since.

A private medical record from J. M. Ricciardi, M.D., dated in 
August 2006, shows that the veteran was assessed with 
degenerative joint disease of both knees. The examiner 
concluded that it was at least as likely as not that the 
veteran's right knee degenerative findings and symptoms were 
related to the fall in 1978 while the veteran was on active 
duty which injured both his knees.

The Board finds that new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for a right knee disorder. The new evidence 
consisting of VA and private medical treatment records, 
particularly the August 2006 letter from Dr. Ricciardi, is 
clearly new as it was not previously of record. Additionally, 
it is material in that it relates to the previously 
unestablished fact that the veteran has a current right knee 
disorder which is related to service, which would be 
necessary to substantiate a claim. As such, the issue of 
entitlement to service connection for a right knee disorder 
is reopened.

Having reopened the issue of entitlement to service 
connection for a right knee disorder, the Board will now 
address the issue on the merits.

In light of the foregoing, the evidence supports a grant of 
service connection for a right knee disorder. The veteran's 
service medical and personnel records dated in September 1978 
show that he had a period of active duty for training in July 
1978 during which he sustained an injury to the right knee 
while making an emergency evacuation of a command truck 
during a training exercise. The September 1978 DD Form 261 
confirmed that the injury was sustained in the line of duty.

The VA radiology and outpatient treatment records dated in 
March 2005 and February 2006 show evidence of a current right 
knee disability. The November 2004 and January 2005 lay 
statements, along with the July 2006 testimony of the 
veteran, all show reports of continued symptoms associated 
with a current right knee disability. The August 2006 private 
medical record from Dr. Ricciardi establishes that the 
veteran's current right knee disability is related to the 
inservice fall in 1978.

After having considered all of the evidence of record, the 
Board concludes that the evidence shows that the veteran has 
a current right knee disorder that was initially manifested 
during his period of active duty for training in 1978. The 
Board is of the opinion that the evidence is persuasive and 
serves to associate the current right knee disorder with the 
veteran's period of active service, and is sufficiently 
consistent with the evidence of record so as to provide an 
adequate basis for a grant of service connection.


ORDER

Service connection for a right knee disability is granted, 
subject to the statutes and regulations governing the payment 
of monetary awards.


REMAND

During his July 2006 video conference hearing, the veteran 
indicated that his service-connected left knee disability had 
increased in severity since his most recent VA examination in 
November 2004. As such, the Board is of the opinion that a 
contemporaneous and thorough VA examination of the left knee 
is warranted prior to further adjudication of the issue. 
Littke v. Derwinski, 1 Vet. App. 90 (1990). The fulfillment 
of the statutory duty to assist includes the conducting of a 
thorough and contemporaneous medical examination so that the 
evaluation of a claimed disability will be a fully informed 
one. See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will arrange for the veteran 
to be afforded an appropriate VA 
orthopedic examination so as to assess the 
current extent and nature of his service-
connected post-operative left knee injury. 
The veteran's entire claims file must be 
reviewed by the examiner in conjunction 
with conducting the examination. Any 
studies deemed necessary should be 
performed. 

In the report of findings, the examiner 
should provide a diagnosis and set forth 
the extent of impairment and 
symptomatology attributed to the left 
knee. The examiner is also asked to 
specifically include clinical information 
fully responsive to the criteria listed at 
Diagnostic Codes 5256-5263, as well as a 
statement as to whether the symptoms 
result in disability which is more closely 
approximated to a slight, moderate, or 
severe impairment of the left knee under 
Diagnostic Code 5257. If such a 
determination is not possible without 
resort to speculation, the examiner should 
so state.

All examination findings, along with the 
complete rationale for each opinion 
expressed and conclusion reached, should 
be set forth in a typewritten report.

2. The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required by the VCAA. If further 
action is required, undertake it before 
further claim adjudication.

3. The RO/AMC will then readjudicate the 
veteran's claim. If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case. The 
Supplemental Statement of the Case should 
contain notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal. An appropriate 
period of time should be allowed for 
response. 

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure. The veteran need 
take no action until he is so informed. He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office. 
Kutscherousky v. West, 12 Vet. App. 369 (1999). The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations. No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action. 

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


